         Case 6:20-cv-00505-ADA Document 38 Filed 12/01/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 NEONODE SMARTPHONE LLC,

                                         Plaintiff,
                                                         Civil Action No. 6:20-cv-00505-ADA
                        v.

 APPLE INC.,                                             JURY TRIAL DEMANDED

                                      Defendant.



                     PLAINTIFF NEONODE SMARTPHONE LLC’S
                     NOTICE OF SERVICE OF VENUE DISCOVERY

       PLEASE TAKE NOTICE that Plaintiff Neonode Smartphone LLC (“Neonode”) served its

First Interrogatories Regarding Venue and a Notice of Deposition of Defendant Regarding Venue

Pursuant to Fed. R. Civ. P. 30(b)(6) on Defendant Apple Inc. via first class mail, with courtesy

copies by email, on November 27, 2020.

 DATED: December 1, 2020                              Respectfully submitted,

                                                      By: /s/ Greer Shaw

 Craig D. Cherry                                      Philip J. Graves (CA State Bar No. 153441)
 State Bar No. 24012419                               Telephone: (213) 330-7147
 ccherry@haleyolson.com                               Email: philipg@hbsslaw.com
 Justin W. Allen                                      Greer N. Shaw (CA State Bar No. 197960)
 State Bar No. 24081977                               Telephone: (213) 330-7145
 jallen@haleyolson.com                                Email: greers@hbsslaw.com
 HALEY & OLSON, P.C.                                  HAGENS BERMAN SOBOL SHAPIRO LLP
 100 N. Ritchie Road, Suite 200                       301 North Lake Avenue, Suite 920
 Waco, Texas 76712                                    Pasadena, CA 91101
 913 Franklin Ave., Suite 201                         Facsimile: (213) 330-7152
 Waco, Texas 76701
 Telephone: (254) 776-3336
 Facsimile: (254) 776-6823                            Counsel for Plaintiff Neonode Smartphone
                                                      LLC


                                                 1
         Case 6:20-cv-00505-ADA Document 38 Filed 12/01/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of December 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

the following:

                                                            /s/ Greer Shaw
                                                               Greer Shaw

 Betty H. Chen                                    Jared A. Smith
 Fish & Richardson PC                             Fish & Richardson P.C.
 111 Congress Avenue, Suite 810                   12860 El Camino Real, Suite 400
 Austin, TX 78701                                 San Diego, CA 92130
 (512) 472-5070                                   (858) 678-5070
 Fax: 512/320-8935                                Fax: (878) 678-5099
 Email: Bchen@fr.com                              Email: Jasmith@fr.com

 Benjamin C. Elacqua                              Aamir A. Kazi
 Kathryn A. Quisenberry                           Fish & Richardson P.C.
 Fish and Richardson PC                           1180 Peachtree Street NE, 21st Floor
 1221 McKinney Street Suite 2800                  Atlanta, GA 90309
 Houston, TX 77010                                (404) 892-5005
 713-654-5300                                     Fax: (404) 892-5002
 Fax: 713-652-0109                                Email: kazi@fr.com
 Email: Elacqua@fr.com
 Email: Quisenberry@fr.com

 Attorneys for Defendant Apple Inc.
